DETAILED ACTION
This is responsive to the application filed 06 April 2020.
Claims 1-20 are pending and considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, in line 8, recites the limitation “the content item”. It is unclear to which of the “content items” in the preamble the limitation is directed. The clause “generate a translation template that corresponds to the content item, wherein the translation template matches the content item except that the text string of each translation item is replaced by the key of the corresponding key-value pair” will be interpreted as ‘generate a translation template that corresponds to the content items, wherein the translation s except that the text string of each translation item is replaced by the key of the corresponding key-value pair’.
The remaining claims are rejected for depending upon a rejected claim without providing a remedy.
Further, claim 4, in line 2, recites the limitation “the base-language content item” which lacks proper antecedent basis in the claim. The limitation will be interpreted as ‘the s’.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6-7, 12-13, 15-16 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Leahy et al. (US PGPub 2021/0294987).
Claim 1:
Leahy discloses a system for automatic translation of content items (Abstract) comprising: one or more processors ([0007]) configured to: 
identify components to be translated (translation items) and components not to be translated (non-translation items) (“During parsing, different translatable terms are identified and each replaced with an associated tag”, [0013], see also “The data model 120 includes different terms, some of which are translatable from one language to another”, [0014], note that identifying the translation items automatically identifies the remaining terms as non-translation item); 
generate a key-value pair corresponding to each of the translation items, wherein each key-value pair includes a key which comprises a unique identifier and a value which comprises a text string of the translation item (“The associations are then stored in a seed file mapping each tag with a corresponding translatable term”, [0013], see also “each translatable term with a unique tag and to map each unique tag with a corresponding translatable term in a seed file”, [0018]); 
generate a translation template that corresponds to the content items, wherein the translation template matches the content items except that the text string of each translation item is replaced by the key of the corresponding key-value pair (“a data model is generated for a database and loaded into memory for parsing. During parsing, different translatable terms are identified and each replaced with an associated tag”, [0013], note the model with replaced translatable terms reads on the translation template); 
provide, for each of the key-value pairs, a corresponding translation; and generate a translated content item based on the translation template and the generated translations, wherein each translation replaces the corresponding key in the translation template (“each of the translatable terms in the seed file are submitted to a machine translator for a target language so as to produce a different translation file that maps each tag from the seed file with a translated term in the target language of a corresponding one of the translatable terms. Finally, the model for the database may be deployed in a data analytics application using the different translation file so as to dynamically translate each translatable term into a corresponding translated term”, [0013]).
Claim 4:
Leahy discloses the system of claim 1, wherein the one or more processors are configured to maintain a status of translation of the content items in a translation processing data object (“it may be determined if the data model has changed, for instance, owing to a change in the underlying database”, [0020] , see also [0021]), wherein the translation template is stored in the translation processing data object (“Finally, when processing the data model 120 in the data analytics application 100, the data analytics application 100 replaces each tag in the data model 120 with a translated term mapped thereto in the translation file”, [0015], note that the data model 120 has to be stored for this processing).
Claim 6:
Leahy discloses a method for automatic translation of a content item, the method comprising: 
identifying components of a base-language content item to be translated (translation items) and components of the base-language content item not to be translated (non-translation items) (“During parsing, different translatable terms are identified and each replaced with an associated tag”, [0013], see also “The data model 120 includes different terms, some of which are translatable from one language to another”, [0014], note that identifying the translation items automatically identifies the remaining terms as non-translation item); 
The associations are then stored in a seed file mapping each tag with a corresponding translatable term”, [0013], see also “each translatable term with a unique tag and to map each unique tag with a corresponding translatable term in a seed file”, [0018]); 
generating a translation template that corresponds to the base-language content item, wherein the translation template matches the base-language content item except that the text string of each translation item is replaced by the key of the corresponding key-value pair (“a data model is generated for a database and loaded into memory for parsing. During parsing, different translatable terms are identified and each replaced with an associated tag”, [0013], note the model with replaced translatable terms reads on the translation template); 
providing, for each of the key-value pairs, a corresponding translation; and generating a translated content item based on the template and the generated translations, wherein each translation replaces the corresponding key in the translation template (“each of the translatable terms in the seed file are submitted to a machine translator for a target language so as to produce a different translation file that maps each tag from the seed file with a translated term in the target language of a corresponding one of the translatable terms. Finally, the model for the database may be deployed in a data analytics application using the different translation file so as to dynamically translate each translatable term into a corresponding translated term”, [0013]).

Leahy discloses the method of claim 6, wherein providing the translation corresponding to each of the key-value pairs comprises, for each key-value pair, tagging the key to skip translation of the key (“the data analytics application 100 replaces each tag in the data model 120 with a translated term mapped thereto in the translation file”, [0015], note that during translation, the tags are replaced therefore not translated), submitting the tagged key-value pair to a translation engine, and receiving from the translation engine a translated key-value pair comprising the tagged key and a corresponding translated value (“each of the translatable terms in the seed file are submitted to a machine translator for a target language so as to produce a different translation file that maps each tag from the seed file with a translated term in the target language of a corresponding one of the translatable terms”, [0013]).
Claim 12:
Leahy discloses the method of claim 6, further comprising maintaining a status of translation of the base-language content item in a translation processing data object (“it may be determined if the data model has changed, for instance, owing to a change in the underlying database”, [0020], see also [0021]).
Claim 13:
Leahy discloses the method of claim 6, wherein the method is performed in a batch mode in which a plurality of base-language content items are automatically translated and stored without user intervention (“To the extent that the translated term changes owing to the input, the translation file is updated in block 400 and redeployed to the data analytics application. In this way, the localization of the data model may update dynamically over time without requiring an intrusive, manual modification of the data model itself.”, [0021]).
Claim 15:
Leahy discloses the method of claim 6, wherein generating the translated content item comprises replacing the base-language content item with the translated content item ([0013]).
Claim 16:
Leahy discloses a computer program product comprising a non-transitory computer-readable medium storing instructions executable by one or more processors ([0022]) to perform the steps of process claim 6 as shown above.
Claim 19:
Leahy discloses the computer program product of claim 16, wherein the instructions are further executable by the one or more processors to maintain a status of translation of the base-language content item in a translation processing data object (“it may be determined if the data model has changed, for instance, owing to a change in the underlying database”, [0020] , see also [0021]), wherein the translation template is stored in the translation processing data object (“Finally, when processing the data model 120 in the data analytics application 100, the data analytics application 100 replaces each tag in the data model 120 with a translated term mapped thereto in the translation file”, [0015], note that the data model 120 has to be stored for this processing).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5 10-11, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Leahy et al. (US PGPub 2021/0294987) in view of Jurach, JR. et al. (US PGPub 2009/0192783).
Claim 2:
Leahy discloses the system of claim 1, wherein the one or more processors comprise: an XML tag markup processor configured to identify tags of translation items and mark tags of the translation items to be skipped (“the data analytics application 100 replaces each tag in the data model 120 with a translated term mapped thereto in the translation file”, [0015], note that during translation, the tags are replaced therefore not translated, also note that XML is intended use); a text extraction and identification processor configured to for each translation item, identify text of the translation item and associate a corresponding unique identifier with the identified text (“During parsing, different translatable terms are identified and each replaced with an associated tag”, [0013], see also “The data model 120 includes different terms, some of which are translatable from one language to another”, [0014]) and generate a translation template in which the text of each translation item is replaced with the corresponding unique identifier (“a data model is generated for a database and loaded into memory for parsing. During parsing, different translatable terms are identified and each replaced with an associated tag”, [0013], note the model with replaced translatable terms reads on the translation template); a translation processor configured to provide the text of each translation item to a translation engine and receive a corresponding translation which is associated with the unique identifier of the text of the translation item; and a template fill processor configured to for each unique identifier, replacing the unique identifier in the translation template with the translation corresponding to the unique identifier and thereby produce a translated content item (“each of the translatable terms in the seed file are submitted to a machine translator for a target language so as to produce a different translation file that maps each tag from the seed file with a translated term in the target language of a corresponding one of the translatable terms. Finally, the model for the database may be deployed in a data analytics application using the different translation file so as to dynamically translate each translatable term into a corresponding translated term”, [0013], see also “each translatable term with a unique tag and to map each unique tag with a corresponding translatable term in a seed file”, [0018]).
Leahy does not explicitly disclose a translation item markup processor which is configured to identify components contained within the content item and mark non-translation items to be skipped.
In a similar translation system identifying translation items and non-translation items, Jurach discloses the system configured to identify components contained within the content item and mark non-translation items to be skipped (“the content of the Web page response is parsed into translatable and non-translatable tokens based on the HTML processing directives”, [0048], see also “Translation Engine 130 returns control to the IB application, which does whatever processing it needs to generate the HTML code for the Web page response to the request. This web page response will be in English, the source dialect, and in most instances will be a dynamic Web page. In an embodiment the application logic and source code in the application has been adapted so that (if collection or translation has been requested) HTML processing directives can be added to fields and phrases in the HTML code in the Web page response to identify untranslatable or otherwise sensitive content that should not be collected or translated”, [0045]).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to have combined the refences to yield the predictable result of identifying components contained within the content item and mark non-translation items to be skipped in order to take advantage of the tagging mechanism inherent in code written using markup languages such as HTML (see Jurach, [0040]).
Claim 5:
Leahy discloses the system of claim 1, but does not explicitly disclose wherein the one or more processors are configured to identify translation items and non-translation items by, for each of the content items, identifying a corresponding content item template and identifying translation items and non-translation items according to tagging defined by the content item template.
In a similar translation system identifying translation items and non-translation items, Jurach discloses the system configured to identify translation items and non-the content of the Web page response is parsed into translatable and non-translatable tokens based on the HTML processing directives”, [0048], see also “Translation Engine 130 returns control to the IB application, which does whatever processing it needs to generate the HTML code for the Web page response to the request. This web page response will be in English, the source dialect, and in most instances will be a dynamic Web page. In an embodiment the application logic and source code in the application has been adapted so that (if collection or translation has been requested) HTML processing directives can be added to fields and phrases in the HTML code in the Web page response to identify untranslatable or otherwise sensitive content that should not be collected or translated”, [0045]).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to have combined the refences to yield the predictable result of identifying Leahy’s translation items and non-translation items by, for each of the content items, identifying a corresponding content item template and identifying translation items and non-translation items according to tagging defined by the content item template as disclosed by Jurach in order to take advantage of the tagging mechanism inherent in code written using markup languages such as HTML (see Jurach, [0040]).
Claim 10:

In a similar translation system identifying translation items and non-translation items, Jurach discloses identifying the translation items and the non-translation items comprises identifying a content item template corresponding to the base-language content item, wherein the content item template includes a set of tag definitions for tagged items in the base-language content item, and for each of the tagged items determining whether the tagged item is a translation item or a non-translation item based on the identified set of tag definitions (“the content of the Web page response is parsed into translatable and non-translatable tokens based on the HTML processing directives”, [0048], see also “Translation Engine 130 returns control to the IB application, which does whatever processing it needs to generate the HTML code for the Web page response to the request. This web page response will be in English, the source dialect, and in most instances will be a dynamic Web page. In an embodiment the application logic and source code in the application has been adapted so that (if collection or translation has been requested) HTML processing directives can be added to fields and phrases in the HTML code in the Web page response to identify untranslatable or otherwise sensitive content that should not be collected or translated”, [0045]).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to have combined the refences to yield the predictable result of identifying Leahy’s translation items and the non-translation items comprises identifying a content item template corresponding to the base-language content item, wherein the content item template includes a set of tag definitions for tagged items in the base-language content item, and for each of the tagged items determining whether the tagged item is a translation item or a non-translation item based on the identified set of tag definitions in order to take advantage of the tagging mechanism inherent in code written using markup languages such as HTML (see Jurach, [0040]).
Claim 11:
Leahy in view of Jurach discloses the method of claim 10, wherein the set of tag definitions identifies one or more user-defined tags as either translation items or non-translation items (Leahy, [0007], note that the tags are originally user generated in code, see also “HTML processing directives can be added to fields and phrases in the HTML code in the Web page response to identify untranslatable or otherwise sensitive content that should not be collected or translated”, Jurach, [0045], note the directives are originally user generated in code).
Claim 18:

Claim 20:
Leahy in view of Jurach discloses the computer program product of claim 16, wherein the instructions are further executable by the one or more processors (Leahy, [0022]) to perform the steps performed by the system of claim 5 as shown above.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Leahy et al. (US PGPub 2021/0294987) in view of Jurach, JR. et al. (US PGPub 2009/0192783) and Lakritz (US PGPub 2006/0200766).
Claim 3:
Leahy discloses the system of claim 2, wherein the translation processor is configured to provide the text of each translation item to the translation engine of a translation service of the translation service (Leahy, [0017]), wherein each translation item is contained in a concatenation of a plurality of key-value pairs, each key-value pair including the text of a corresponding one of the translation items and the corresponding unique identifier (“The associations are then stored in a seed file mapping each tag with a corresponding translatable term”, [0013], see also “each translatable term with a unique tag and to map each unique tag with a corresponding translatable term in a seed file”, [0018]).

In a similar translation service system translating text, Lakritz discloses the translation service as publicly available translation service to which the text is provided via an API of the publicly available translation service (“Translation Resources are connected to the Pipeline using an open Application Programming Interface (API) known as an Adaptor. Adaptors allow a variety of Translation Resources to be connected to the Pipeline, making it easy to tailor the Workflow Manager to meet a customer's requirements. The flexible Pipeline architecture can be deployed on intranets as well as the Internet”, [0096]).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to have combined the refences to yield the predictable result of providing Leahy’s translation service as publicly available translation service to which the text is provided via an API of the publicly available translation service in order to allow the user access to the translation service via the web (see Lakritz, [0096]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Leahy et al. (US PGPub 2021/0294987) in view of Lakritz (US PGPub 2006/0200766).
Claim 8:
Leahy discloses the method of claim 6, wherein submitting the tagged key-value pair to the translation engine comprises submitting the tagged key-value pair to a The associations are then stored in a seed file mapping each tag with a corresponding translatable term”, [0013], see also [0007]).
Leahy does not explicitly disclose wherein submitting the tagged key-value pair to the translation engine comprises submitting the tagged key-value pair to a publicly available translation processor via an API of the translation processor in an API call.
In a similar translation service system translating text, Lakritz discloses the translation service as publicly available translation service to which the text is provided via an API of the publicly available translation service in an API call (“Translation Resources are connected to the Pipeline using an open Application Programming Interface (API) known as an Adaptor. Adaptors allow a variety of Translation Resources to be connected to the Pipeline, making it easy to tailor the Workflow Manager to meet a customer's requirements. The flexible Pipeline architecture can be deployed on intranets as well as the Internet”, [0096]).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to have combined the refences to yield the predictable result of providing Leahy’s translation service as publicly available translation service to which the text is provided via an API of the publicly available translation service in order to allow the user access to the translation service via the web (see Lakritz, [0096]).

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Leahy et al. (US PGPub 2021/0294987) in view of Lakritz (US PGPub 2006/0200766) and Applicant’s Admitted Prior Art (referred as AAPA henceforth).
Claim 9:
Leahy in view of Lakritz discloses the method of claim 8, wherein for one or more of the translation items, the translation item comprises a user-defined tag and a text string (Leahy, [0007], note that the tags are originally user generated in code).
Leahy in view of Lakritz does not explicitly disclose wherein the user-defined tag is unknown to the translation processor.
AAPA discloses publicly available translation services wherein user-defined tags are unknown to the translation services (“These translation services, however, are not able to handle translation of content items which contain non-standard or user-defined tags. For example, these services cannot handle generic XML documents. Consequently, if this type of content is submitted to one of these translation services, the service will not recognize the tags, and may attempt to translate information which was not intended to be translated. For instance, these translation services may attempt to translate the user-defined tags themselves, which could render the content item unusable”, Applicant’s specification [0005]).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to have combined the refences to yield the predictable result of wherein Lakritz’s user-defined tag is unknown to the translation processor because according to Applicant’s specification most publicly available 
Claim 17:
Leahy discloses the computer program product of claim 16, wherein for one or more of the translation items, the translation item comprises a user-defined tag and a text string, (Leahy, [0007], note that the tags are originally user generated in code) but does not explicitly disclose wherein the instructions are further executable by the one or more processors to submit the tagged key-value pairs to a publicly available translation processor via an API of the translation processor; wherein the user-defined tag is unknown to the publicly available translation processor.
In a similar translation service system translating text, Lakritz discloses the translation service as publicly available translation service to which the text is provided via an API of the publicly available translation service in an API call (“Translation Resources are connected to the Pipeline using an open Application Programming Interface (API) known as an Adaptor. Adaptors allow a variety of Translation Resources to be connected to the Pipeline, making it easy to tailor the Workflow Manager to meet a customer's requirements. The flexible Pipeline architecture can be deployed on intranets as well as the Internet”, [0096]).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to have combined the refences to yield the predictable result of providing Leahy’s translation service as publicly available translation service to which the text is provided via an API of the publicly available 
Leahy in view of Lakritz does not explicitly disclose wherein the user-defined tag is unknown to the translation processor.
AAPA discloses publicly available translation services wherein user-defined tags are unknown to the translation services (“These translation services, however, are not able to handle translation of content items which contain non-standard or user-defined tags. For example, these services cannot handle generic XML documents. Consequently, if this type of content is submitted to one of these translation services, the service will not recognize the tags, and may attempt to translate information which was not intended to be translated. For instance, these translation services may attempt to translate the user-defined tags themselves, which could render the content item unusable”, Applicant’s specification [0005]).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to have combined the refences to yield the predictable result of wherein Lakritz’s user-defined tag is unknown to the translation processor because according to Applicant’s specification most publicly available translation services do not recognize user-defined tags (see Applicant’s specification, [0005]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Leahy et al. (US PGPub 2021/0294987) in view of Lassesen (USPN 7,607,085).
Claim 14:

In a similar translation system identifying translation items and non-translation items, Lassesen discloses displaying different languages side-by-side in one or more windows of a user interface (“The present invention supports dynamic changing of languages and the concurrent display of multiple languages”, col. 2, lines 63-67).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to have combined the refences to yield the predictable result of displaying Leahy’s base-language content item and translated content item side-by-side in one or more windows of a user interface in order help the user learn a new language by presenting window in a native language side-by-side with a corresponding translation in the new language.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hinks et al. (USPN 5,678,039) discloses a parsing engine to extract strings and translatable information from application programs. It functions as a front end parser to "translatable" sources, providing data conversion as needed. The system provides a standard interface and set of tools which can be used to localize graphic user interface products.

Bestfleisch et al. (US PGPub 2018/0067926) discloses a translation system where translatable texts may be stored as key-value pairs in translatable texts files 41. Translatable texts files 41 may, for example, define and store each translatable text as a triple: a language to which all the translatable texts in the file belong; a translatable text value; and a translatable text key, where each key corresponds to exactly one value.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058. The examiner can normally be reached Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G NEWAY/Primary Examiner, Art Unit 2657